 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     STANLEY SCOTT SADLER,
 8                              Petitioner,               CASE NO. 2:18-cv-1440-JLR-BAT
 9           v.                                           ORDER GRANTING COUNSEL’S
                                                          WITHDRAWAL MOTION AND
10   MARY J. BULLARD, STEPHEN                             GRANTING PETITIONER
     SINCLAIR,                                            PERMISSION TO PROCEED PRO
11                                                        SE
                                Respondents.
12

13          Before the Court is a motion filed by Assistant Federal Public Defender Vicki Lai, at the

14   request of Petitioner Stanley Scott Sadler, to withdraw as counsel, Dkt. 21, and a motion from

15   Mr. Sadler to proceed pro se, and to be given additional time to file a response to Respondent’s

16   Answer. Dkt. 23.

17          The Court, has considered the motions and the record in this case, and ORDERS:

18          (1)     The Federal Defender’s motion, Dkt. 21, is GRANTED and Assistant Federal
                    Public Defender Vicki Lai may withdraw as counsel;
19
            (2)     Mr. Sadler’s motion to proceed pro se is GRANTED. Dkt. 23. Because Mr.
20                  Sadler proceeds pro se, he is reminded that he must provide the Court with
                    current contact information including any changes to his mailing address or other
21                  contact information.

22          (3)     Mr. Sadler’s motion for additional time to respond to the Answer is GRANTED;
                    Any response to the Answer that Mr. Sadler wishes to file is due no later than
23                  April 30, 2019

            (4)     Any reply to Mr. Sadler’s response by Respondent shall be filed no later than
     ORDER GRANTING COUNSEL’S WITHDRAWAL
     MOTION AND GRANTING PETITIONER
     PERMISSION TO PROCEED PRO SE - 1
 1                May 14, 2019.

 2         (5)    The Clerk shall note the matter for May 17, 2019 as ready for the Court’s
                  consideration.
 3
           (6)    The clerk shall provide a copy of this order to all parties and counsel.
 4
           DATED this 16th day of April, 2019.
 5

 6                                                              A
                                                        BRIAN A. TSUCHIDA
 7                                                      Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING COUNSEL’S WITHDRAWAL
     MOTION AND GRANTING PETITIONER
     PERMISSION TO PROCEED PRO SE - 2
